--------------------------------------------------------------------------------

Exhibit 10.15


 


REVOLVING LOAN AGREEMENT


 

Up to US $ 500,000.00
November 3, 2008

 
FOR VALUE RECEIVED, the undersigned, CICERO, INC., a Delaware corporation
("Borrower"), promises to pay to the order of BARBARA SIVAN, its successors and
assigns (hereinafter, together with all subsequent holders of this Note, called
"Lender"), whose address is 760 Burgundy Circle, King of Prussia, PA 19406, on
or before the Commitment Termination Date (hereinafter defined), the principal
sum of Five Hundred Thousand Dollars and no/100 ($500,000.00) or so much thereof
as may actually be advanced from time to time. Lender agrees to pay interest on
the unpaid principal balance hereof at the rate of thirty six percent (36%) per
annum, or as much as may actually be advanced from time to time.


ARTICLE I.   DEFINED TERMS
For purposes hereof:


1.1.           "Loan Commitment" means the obligation of the Lender to advance
funds pursuant to the terms hereof in an aggregate amount not to exceed Five
Hundred Thousand Dollars and No/100 ($500,000.00).


1.2.           "Maturity Date" means, with respect to each advance to the
Borrower made by Lender under its Loan Commitment, that date which is one
hundred (180) days following the date on which such advance was made.


ARTICLE II.   REVOLVING LOAN


2.1.           Revolving Loan.  The Lender hereby agrees, upon the terms and
subject to the conditions of this Note, to lend on a revolving basis to the
Borrower, prior to the Commitment Termination Date, amounts not to exceed in the
aggregate at any one time the Loan Commitment.  The Borrower may request from
time to time that the Lender advance funds to the Borrower in an amount not to
exceed in the aggregate at any one time the Loan Commitment.


ARTICLE III.   PAYMENT AND PREPAYMENT


3.1.           Payment.  The Borrower shall repay the outstanding amount of any
advance upon receipt of certain receivables (“Collateral”) referenced in the
Security Agreement dated November 3, 2008. Amounts repaid by the Borrower may be
reborrowed under the terms and conditions of same Security Agreement.  The
outstanding principal balance of this Note shall be payable upon receipt of same
Collateral. All payments hereunder shall be made to Lender at Lender's address
set forth in the first paragraph on page 1 of this Note, or at such other
address as Lender may from time to time designate.  All amounts payable
hereunder are payable in lawful money of the United States of America in
immediately available funds. For same day credit all monies shall be received by
Lender at such address as Lender may designate, at or before 4:00 p.m. (Cary,
North Carolina time); all monies received after such time shall be deemed
received on the following business day.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15
 
3.2           Prepayment.  The Borrower may prepay the whole or any portion of
the principal amount of this Note at any time.


ARTICLE IV.    CONVERSION


4.1.           Conversion at the Option of the Holder. Subject to the
limitations on conversions contained in Article VII, the Holder may, at any time
and from time to time, convert (an "OPTIONAL CONVERSION") up to a maximum of TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) of the unpaid principal amount
hereof and any accrued interest thereon into a number of fully paid and
non-assessable shares of Common Stock as is equal to the quotient obtained by
dividing (x) the amount of principal and interest being  converted by (y) $0.25
cents per common share, the Conversion Price in effect.


4.2.           Mechanics of Conversion. In order to effect an Optional
Conversion, the Holder shall:  fax (or otherwise deliver) a copy of the fully
executed Notice of Conversion to the Borrower (Attention: Secretary).  Upon
receipt by the Borrower of a facsimile copy of a Notice of Conversion from the
Holder, the Borrower shall promptly send, via facsimile, a confirmation to the
Holder stating that the Notice of Conversion has been received, the date upon
which the Borrower expects to deliver the Common Stock issuable upon such
conversion and the name and telephone number of a contact person at the Borrower
regarding the conversion. The Borrower shall not be obligated to issue shares of
Common Stock upon a conversion unless this Note is delivered to the Borrower as
provided above, or the Holder notifies the Borrower that this Note has been
lost, stolen or destroyed and delivers the documentation to the Borrower
required by Article IV hereof.


    (i)           Delivery of Common Stock Upon Conversion. Upon the surrender
of this Note accompanied by a Notice of Conversion, the Borrower (itself, or
through its transfer agent) shall, no later than the later of (a) the tenth
(10th) business day following the Conversion Date and (b) the business day
following the date of such surrender (or, in the case of lost, stolen or
destroyed certificates, after provision of indemnity pursuant to Article VI)
(the "DELIVERY PERIOD"), issue and deliver (i.e., deposit with a nationally
recognized overnight courier service postage prepaid) to the Holder or its
nominee (x) that number of shares of Common Stock issuable upon conversion of
that portion of this Note being converted and (y) a new Note representing the
principal balance of this Note not being converted, if any.


    (ii)           Taxes. The Borrower shall pay any and all taxes that may be
imposed upon it with respect to the issuance and delivery of the shares of
Common Stock upon the conversion of this Note.


    (iii)           No Fractional Shares. If any conversion would result in the
issuance of a fractional share of Common Stock (aggregating the entire amount of
principal and interest being converted pursuant to a given Notice of
Conversion), such fractional share shall be payable in cash based upon the
Conversion Price of the Common Stock at such time, and the number of shares of
Common Stock issuable upon conversion of this Note shall be the next lower whole
number of shares. If the Borrower elects not to, or is unable to, make such a
cash payment, the holder shall be entitled to receive, in lieu of the final
fraction of a share, one whole share of Common Stock.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15


    (iv)          Conversion Disputes. In the case of any dispute with respect
to a conversion, the Borrower shall promptly issue such number of shares of
Common Stock as are not disputed in accordance with subparagraph (i) above. If
such dispute involves the calculation of the Conversion Price, and such dispute
is not promptly resolved by discussion between the Holder and the Borrower, the
Borrower shall submit the disputed calculations to an independent outside
accountant via facsimile within three business days of receipt of the Notice of
Conversion. The accountant shall promptly audit the calculations and notify the
Borrower and the Holder of the results no later than three business days from
the date it receives the disputed calculations. The accountant's calculation
shall be deemed conclusive, absent manifest error, and the party whose proposed
calculation is further from the calculation determined by the accountant shall
bear all of the accountant's expenses. The Borrower shall then issue the
appropriate number of shares of Common Stock in accordance with subparagraph (i)
above.


    (v)           Payment of Accrued Amounts. Upon conversion of any unpaid
principal amount of this REVOLVING LOAN AGREEMENT, all accrued interest on such
amount through and including the Conversion Date shall be paid on the Conversion
Date in accordance with one of the permitted payment methods set forth in
Article I above.


ARTICLE V   RESERVATION OF SHARES OF COMMON STOCK


5.           Reserved Amount. On or prior to the Issuance Date, the Borrower
shall reserve one million shares of its authorized but unissued shares of Common
Stock for issuance upon conversion of the Notes pursuant to Article IV, and,
thereafter, the number of authorized but unissued shares of Common Stock so
reserved (the "RESERVED AMOUNT") shall at all times be sufficient to provide for
the full conversion of all of the Notes outstanding at the then current
Conversion Price thereof (without giving effect to the limitations contained in
Article IV).


ARTICLE VI   FAILURE TO SATISFY CONVERSIONS


6.           Conversion Defaults. If, at any time, (i) the Holder submits a
Notice of Conversion and the Borrower fails for any reason (other than because
such issuance would exceed the Holder's allocated portion of the Reserved
Amount, for which failures the holder shall have the remedies set forth in
Article IV) to deliver, on or prior to the fifth business day following the
expiration of the Delivery Period for such conversion, such number of freely
tradable shares of Common Stock to which the Holder is entitled upon such
conversion, (such event being a "CONVERSION DEFAULT"), then the Holder may
elect, at any time and from time to time prior to the Default Cure Date for such
Conversion Default, by delivery of a Default Notice to the Borrower, to have all
or any portion of the unpaid principal amount hereof and accrued interest
thereto paid by the Borrower in cash.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15
 
ARTICLE VII   EVENTS OF DEFAULT


7.1.           Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:


(a)           a failure by the Borrower to pay the principal amount of any
advance in full on the Maturity Date for such advance;


(b)           the breach by the Borrower of any covenant or agreement contained
in this Note and the continuance of such breach for thirty (30) days after
written notice thereof is given by the Lender to the Borrower; or


(c)           the entry of an order, judgment or decree by any court of
competent jurisdiction granting the Borrower relief as a debtor under the
Federal Bankruptcy Code or otherwise adjudicating the Borrower as bankrupt or as
insolvent or the making of an assignment for the benefit of creditors by the
Borrower, or the commencement by or against the Borrower of a voluntary or
involuntary case for relief as a debtor under the Federal Bankruptcy Code or the
commencement of any other bankruptcy, insolvency, reorganization, arrangement,
debt adjustment, receivership, liquidation, trusteeship, custodianship, or
dissolution proceedings by or against the Borrower, and, if instituted
adversely, the consent by the Borrower to the same or the admission in writing
of the material allegations contained in the petition filed in said proceedings;
provided, however, if any action as described herein shall be instituted against
the Borrower, the Borrower shall have sixty (60) days to dismiss such action;
then, (A) upon an Event of Default of the type described in paragraph (c), the
aggregate unpaid principal amount of any and all interest accrued on this Note
shall be and become immediately due and payable without any notice of any kind
or other act on the part of the holder of this Note, and (B) in any such other
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Lender may by written notice to the Borrower declare the
aggregate unpaid principal amount of and all interest accrued on this Note to be
forthwith due and payable, whereupon the aggregate unpaid principal amount of
and all interest accrued on this Note shall forthwith due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower.


ARTICLE VIII   MISCELLANEOUS


8.1.           Fees and Expenses.  The Borrower shall pay all costs and
expenses, including reasonable attorneys' fees, incurred by the Lender in
connection with the collection of this Note upon an Event of Default.


8.2.           Notices.  All notices to Borrower under this Note shall be sent
to the addresses on the signature page hereto in writing and shall be deemed
received (i) if mailed, three (3) days after placement in the United States mail
postage prepaid, by registered or certified mail, return receipt requested, (ii)
if via overnight mail, on the day delivered, or (iii) if personally delivered,
when delivered.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15




8.3.           Governing Law.  This Note is being delivered by the Borrower
which is duly organized under the laws of the State of Delaware and shall be
construed in accordance with the laws thereof, without giving effect to its
principles of conflict or choice of law.


8.4.           Headings and Severability.  Article, section and subsection
headings in this Note are included herein for convenience of reference only and
shall not constitute a part of this Note for any other purpose.  If any
provision of this Note or application thereof to any person, entity or
circumstance is held invalid, such invalidity shall not affect other provisions
of this Note which can be given effect without the invalid provisions, and to
this end, the provisions of this Note shall be severable.


85.           Binding Effect; Assignment or Transfer.  This Note shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that neither the Borrower
nor the Lender may assign or delegate its respective rights or obligations under
this Note without the prior written consent of the other.  Notwithstanding the
foregoing, the transfer or assignment by the Borrower to a successor entity in
connection with a change of control shall not be deemed to be an assignment or
delegation prohibited by this Section.


8.6.           Borrower Waivers.  Except as otherwise specifically provided
herein, the Borrower, and all others that may become liable for all or any part
of the obligations evidenced by this Note, hereby waive presentment, demand,
notice of nonpayment, protest and all other demands and notices in connection
with the delivery, acceptance, performance or enforcement of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.


IN WITNESS WHEREOF, Cicero, Inc. has caused this Note to be executed and
delivered for and on its behalf by its officer thereunto duly authorized as of
the day and year first above written.





 
CICERO, INC.




By:  
/s/ John Broderick  
John Broderick,
  Chief Executive Officer           Address:   8000 Regency Parkway   Suite 542
  Cary, NC 27518  



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15
 
EXHIBIT A
NOTICE OF OPTIONAL CONVERSION


To:          Cicero, Inc.
8000 Regency Parkway, Suite 542
Cary, NC 27518
Attention:  John P. Broderick, CEO/CFO


The undersigned hereby irrevocably elects to convert $____________ of the
outstanding principal balance of, and accrued interest on, the Note (the
"CONVERSION"), into shares of common stock ("COMMON STOCK") of Cicero, Inc. (the
"CORPORATION") according to the conditions of the Revolving Loan Agreement dated
November 3, 2008 (the "NOTE"), as of the date written below.  If securities are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto.  No fee will be
charged to the holder for any conversion, except for transfer taxes, if any. The
original of the Note is attached hereto (or evidence of loss, theft or
destruction thereof).


In the event of partial exercise, please reissue an appropriate Note(s) for the
principal balance which shall not have been converted.


The undersigned acknowledges and agrees that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note have been or will be made only pursuant to an effective registration of the
transfer of the Common Stock under the Securities Act of 1933, as amended (the
"ACT"), or pursuant to an exemption from registration under the Act.


Check Box if Applicable:


o      The undersigned hereby requests that the Corporation issue and deliver to
the undersigned or its nominee (if applicable) physical certificates
representing such shares of Common Stock.


Date of Conversion:_________________________


Applicable Conversion Price:_________________


Number of Shares of
Common Stock to be Issued:__________________


Signature:__________________________________


Name:_____________________________________


Address:____________________________________
 

--------------------------------------------------------------------------------
